 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1182 
In the House of Representatives, U. S.,

April 21, 2010
 
RESOLUTION 
Congratulating Radford University on the 100th anniversary of the university. 
 
 
Whereas Radford University was chartered on March 10, 1910, by the Commonwealth of Virginia as the State Normal and Industrial School for Women at Radford; 
Whereas Radford University was chartered to prepare teachers to educate the people of the United States; 
Whereas Radford University has grown substantially in scope and quality since the day on which the university was chartered; 
Whereas Radford University was renamed the Radford State Teachers College in 1924 and the Women’s Division of Virginia Polytechnic Institute in 1944, respectively; 
Whereas Radford University was renamed Radford College in 1964 when the relationship between the Virginia Polytechnic Institute and Radford University ended; 
Whereas Radford College was renamed Radford University in 1979; 
Whereas, since the founding of the university, Radford University has provided thousands of students with the benefits of a Radford education; 
Whereas Radford University graduates have made meaningful and lasting contributions to society through service, including service in— 
(1)education; 
(2)the sciences; 
(3)business; 
(4)health and human services; 
(5)government; 
(6)the arts and humanities; and 
(7)other endeavors; 
Whereas Radford University is a productive and vital academic community with thousands of students; 
Whereas the students of Radford University approach university life with an enthusiasm for learning and personal development; 
Whereas the brilliant faculty of Radford University is committed to the highest ideals of academic scholarship and the advancement of society; 
Whereas the devoted administrators and staff members of Radford University strive to foster an environment that supports the noble work of the university; 
Whereas the centennial of Radford University is an appropriate time for faculty, staff, students, alumni, and friends— 
(1)to unite in recognition of the past achievements of Radford University with pride; and 
(2)to consider ways to create an even more successful university during the century ahead; 
Whereas Radford University celebrates the culture of service of the university through a program entitled Centennial Service Challenge that invites every member of the campus and extended university community to engage in, and document community service in honor of, the centennial; and 
Whereas Radford University will observe a Centennial Charter Day Celebration on March 24, 2010, and host numerous other academic programs and arts and cultural events throughout 2010 to commemorate the event: Now, therefore, be it  
 
That the House of Representatives commends Radford University on the 100th anniversary of the university. 
 
Lorraine C. Miller,Clerk.
